Citation Nr: 1105331	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and her brother


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1982 to October 1986 and from August 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  
In that rating decision, the RO reopened the previously denied 
claim because new and material evidence had been received, but 
continued and confirmed the denial of the benefits sought. 

While the April 2007 RO decision addressed the service connection 
matter on a de novo basis, for purposes of establishing 
jurisdiction, the Board is required to make a decision in the 
first instance as to whether new and material evidence was 
received warranting the reopening of this matter.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board has re-
characterized the issue accordingly to reflect the procedural 
status of the previously denied claim. 

In the Court of Appeals for Veterans Claims (Court) decision, 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA was instructed 
that it should consider alternative current conditions within the 
scope of the filed claim.  Id.  The Board has preliminarily 
reviewed the case at hand and finds that Clemons is applicable 
here.  As such, other psychiatric diagnoses, as identified above, 
will be considered as part of the Veteran's claim.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied a claim of 
service connection for PTSD. The Veteran was notified of the 
decision later that month, but she did not appeal.

2.  Additional evidence that has been received since the August 
2004 decision relates to an unestablished fact necessary to 
substantiate the Veteran's claim of service connection for PTSD, 
and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's service treatment records do not show any 
complaints, problems, or treatment for any acquired psychiatric 
disorder during service or at separation. 

4.  The first evidence of any acquired psychiatric disorder is 
not shown until seven years after service. 

5.  The preponderance of the medical evidence shows that any 
acquired psychiatric disorder to include PTSD is not related to 
service. 

6.  The record does not contain objective corroborating evidence 
to verify the actual occurrence of the Veteran's alleged in-
service stressor.


CONCLUSIONS OF LAW

1. The August 2004 rating decision that denied the claim of 
service connection for PTSD became a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim for 
service connection an acquired psychiatric disorder to include 
PTSD has been received since the last final decision in August 
2004.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, in view of the Boards favorable decision to reopen the 
previously denied claim for service connection for PTSD, any 
further discussion as to any lapses in duties to assist and 
notify regarding the reopening of claim would serve no useful 
purpose.

Law and Regulations - New and material

A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is presented or 
secured with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened prior to addressing the 
merits of the previously denied claim.  See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).  In order to reopen the Veteran's 
claim, the Board must first determine whether the Veteran has 
submitted new and material evidence.  38 C.F.R. § 3.156.

Under current VA law, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Id. New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  Id.  
In order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background and Analysis

Evidence of record at the time of the August 2004 rating decision 
consisted of the Veteran's service treatment records, her service 
personnel records, and VA treatment records.  The service 
treatment record did not show any complaints, treatment or 
diagnosis for chronic psychiatric disorders, and her service 
personnel records did not reveal any reports of abuse.  The post-
service VA treatment records showed that the Veteran had a 
current diagnosis of PTSD related to sexual trauma during her 
period of service.  See June 2004 VA treatment record.  The 
Veteran did not submit any other evidence, including statements, 
to corroborate any alleged in-service stressor event.  The RO 
denied the claim on the basis that the record did not contain 
evidence of a verified in-service stressor event.  

Since the August 2004 rating decision, VA has received the 
following additional evidence: VA and private treatments records; 
Social Security Administration (SSA) disability benefits records; 
a June 2008 and a November 2008 medical statements from VA 
providers; statements from the Veteran in which she provides 
details about her alleged in-service stressor events; and 
statements from family members and friends attesting to the 
Veteran's emotional changes. 

The Board finds that the additional evidence received since the 
RO's August 2004 relates to the unestablished fact of whether the 
Veteran has a current diagnosis of PTSD related to a verified in-
service stressor event that is necessary to substantiate the 
claim.  In particular, the Veteran's statements in which she 
describes her alleged in-service stressor events provide 
additional evidence that may assist in substantiating her claim.  
The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim. 

Thus, new and material evidence has been received pursuant to 38 
C.F.R. § 3.156(a), and thereby meets the requirements to reopen.  
On that basis, the claim for service connection for PTSD is 
reopened and the VA must consider the appeal on the merits of the 
underlying claim for service connection.  38 C.F.R. § 3.156.

Service Connection for an Acquired Psychiatric Disorder to 
include PTSD

VCAA

In regard to the service connection claim, VA is required to 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform the 
Veteran of the type of information and evidence that VA will seek 
to provide, and of the type of information and evidence, the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so VA 
must specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is awarded. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) 
held that in cases of alleged sexual assault the RO must first 
inform the claimant that she may submit alternative forms of 
evidence, that is, evidence other than service records, to 
corroborate his account of an in- service assault, and suggest 
potential sources for such evidence.  Then, VA must assist her in 
the submission of alternative sources of evidence, by providing 
additional time for her to submit such evidence after receipt of 
the personal-assault letter and, where appropriate, by obtaining 
evidence on his behalf.  See Gallegos v. Peake, 22 Vet. App. 329 
(2008).

Here, prior to the April 2007 RO decision in the matter, the 
Veteran was informed in a December 2006 of the notice elements 
concerning her PTSD claim.  The letter informed the Veteran of 
what evidence is required to substantiate the claims, and 
apprised the Veteran as to her and VA's respective duties for 
obtaining evidence.  VA informed the Veteran how it determines 
the disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, in the 
December 2006 notice letter, VA notified the Veteran of 
additional evidentiary sources other than service records that 
she could submit or ask VA to obtain, in order to corroborate her 
statements regarding her alleged inservice personal assault.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to her claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  As the claim was based, in 
part, on a personal assault, the Veteran was also provided a PTSD 
questionnaire asking for information or evidence other than 
service records or evidence of behavior changes that may 
constitute credible supporting evidence of an in-service 
stressor.  

While VA has not afforded the Veteran a comprehensive medical 
examination relating to her claim of service connection for 
psychiatric disorder, to include PTSD, the Board finds that such 
an examination is not necessary to render a decision under the 
circumstances of this case.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The evidence of record does not show a verified 
inservice stressor or any evidence of inservice psychiatric 
complaints, treatment or diagnosis.  The Board finds that any 
medical opinion linking a currently diagnosed psychiatric 
disorder, to include PTSD, to service would be speculative at 
best.  Since providing the Veteran with an examination would not 
provide any reasonable possibility in assisting to substantiate 
the Veteran's claim, VA has no further duty to assist in this 
regard. 38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing 
reasons, the Board therefore finds that VA has satisfied its duty 
to notify and its duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases, including psychosis, may 
be presumed to have incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection for PTSD requires: 
(1) medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a veteran engaged in combat 
with the enemy and the alleged stressor is combat-related, then 
her lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such testimony 
is found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If the Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and that testimony must be corroborated by 
credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
Veteran was not engaged in combat, corroborative evidence of her 
claimed in-service stressors must be introduced.

Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  Thus, one element necessary to 
establish entitlement to service connection for PTSD in this 
case, is determining whether there is competent evidence of 
record corroborating the Veteran's allegation that she was 
sexually assaulted in service,.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for PTSD 
claims based on personal assault. VA ADJUDICATION MANUAL M21-1MR, 
Part IV, subpart ii.1.D.17.  Since personal trauma is an 
extremely personal and sensitive issue, many incidents of 
personal trauma are not officially reported, and the victims of 
this type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.   It is often 
necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (4) provides that:

If a posttraumatic stress disorder claim is 
based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post- 
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA 
may submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  
38 C.F.R. § 3.304(f) (4).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

The Veteran claims that she has PTSD related to several traumatic 
incidents during her period of service.  She first alleges that 
her PTSD resulted from multiple episodes of in-service personal 
assault by husband, who was also in the Navy.  She maintains that 
while in service she was sexually assaulted and beaten by her 
husband.  The Veteran also alleges that she was sexual assaulted 
by another serviceman on one occasion.  She asserts that while 
she was walking to the softball field one day, she was grabbed by 
another serviceman, who held her close and made sexual gestures 
with his body against her.  Lastly, the Veteran has alleged the 
following two non-combat, and non-personal, traumas associated 
with her duties as a nurse: observing the deaths of servicemen, 
and experiencing anguish associated with being stuck with a used 
needle.  The Veteran maintains that as a result of these episodes 
of trauma she developed PTSD.

A review of the service treatment records (STRs) does not show 
any treatment or diagnosis for any chronic psychiatric disorder 
or any reports of injuries from a personal assault during 
service.  The record shows that the Veteran was pregnant two 
times during her first period of service, in 1984 and in 1986.  
An August 1985 service treatment records notes that the Veteran 
reported that she and her husband were trying to have another 
child.  There was no indication in the service treatment records 
that either of her pregnancies resulted from a sexual assault.  
In fact, STRs include no evidence of trauma that could not be 
verified or explained as due to an event other than sexual 
trauma.  For example, the Veteran stuck herself on a contaminated 
needle in January 1984, for which she received immediate 
treatment.  In June 1985, she was involved in a motor vehicle 
accident, and was transported to the emergency room via shore 
patrol.    

The service treatment records only show one period where the 
Veteran sought treatment for psychology-related symptomatology.  
Two August 1986 service treatment records show that the Veteran 
twice sought treatment for complaints of insomnia.  In the second 
August 1986 service treatment record it was noted that the 
Veteran wanted to request a reduced work schedule because she was 
"becoming less able to tolerate it emotionally."  There was no 
chronic diagnosed psychiatric disorder observed, and none of the 
subsequent service treatment records shows any complaints or 
treatment for psychiatric symptoms.  The Veteran was discharged 
two months later, when her term of service had been completed. 

It is noted that all five reports of physical examination during 
service, including the reports prior to her separation in June 
1986 and June 1991, show that that the Veteran received a normal 
psychiatric evaluation, and on none of the five associated 
reports of medical did the Veteran mark any symptoms indicative 
of a psychiatric disorder.  

A review of the Veteran's service personnel records do not 
document the occurrence of a sexual assault, or suggest any 
behavior changes during service that support evidence of a 
stressor event as described above.  The record shows that when 
Veteran sought voluntary transfers to other military duty 
assignments, it was so she could be stationed at the same 
location as her husband.  None of the personnel records reflects 
deterioration in work performance.  Instead, the service 
personnel records show that the Veteran was promoted during both 
periods of her service because of her outstanding performance of 
military duties.  Her military occupational specialty was 
hospital corpsman (HM).  Her ratings were consistently high, and 
mostly 4.0, the highest rating possible.  In January 1985, she 
was promoted to a HM3, and in May 1991, she was promoted to a 
HM2.  

The earliest record showing that the Veteran sought any treatment 
for psychiatric problems is dated in September1998, as part of a 
worker's compensation claim.  A September 1998 private 
psychological consultation report from Dr.  G. L. W. shows the 
Veteran was diagnosed with major depressive disorder.  Her 
psychological stressors were listed as the inability to work due 
to a traumatic injury to her left hand and chronic pain.  The 
report showed that the Veteran reported that she had been 
experiencing symptoms of depression for the prior four years 
after a traumatic injury where her left hand was caught in 
machinery at work.  The accident resulted in the loss of tactile 
sensation and of fine motor dexterity in the hand, and the injury 
prevented the Veteran from working.  

Private treatment records dated in 2001 show that the Veteran was 
hospitalized four times that year due to her depressive symptoms 
and some suicidal ideations.  The hospital summary reports and 
other treatment records show she has been diagnosed with various 
psychiatric disorders, include depression, anxiety, and PTSD.  
Her diagnosed psychiatric disorders were associated with her 
inability to work due to left hand injury and with increased 
financial and familial stressors.  

A January 2001 private hospital summary report shows that the 
Veteran reported that she had become increasingly depressed, and 
feeling irritable and hopeless, with insomnia, because she was 
having marital problems and familial problems.  The Veteran 
reported that her husband was having an affair, and she felt 
"betrayed".  The Veteran also reported an increase in her 
depression symptoms coincide with the start of her taking 
prescription pain killers for chronic pain.  She gave a history 
of sexually and physically abuse from her stepfather and her 
mother's inability to deal with it and prevent the abuse from 
happening.  She felt "betrayed" by her step-father.  She 
reported being "betrayed" by a man at work who was suppose to 
help her, and this eventually led to her occupational injury.  
The Veteran did not report any incident of sexual or physical 
assault or other traumas during her period of service.  The 
Veteran was diagnosed with depression, and it was felt that her 
symptoms were related to her inability to work due to her left 
hand injury, chronic pain, and in part, due to recent consumption 
of prescription pain killers.  

A January 2001 private psychiatric evaluation by Dr. D. T. I. 
shows that he diagnosed the Veteran with depression and PTSD.  
Dr. I. reported that the Veteran had been experiencing symptoms 
of chronic recurring depression with a severe episode related to 
use of pain killers, familial stress and chronic pain.  Dr. I. 
found that the Veteran met the criteria for PTSD, and that both 
her PTSD and depression were related to her childhood history of 
abuse and betrayal.  It was felt that her chronic pain and 
disability secondary to left hand injury exacerbated her 
diagnosed disorders.  She did not report a history of inservice 
sexual assault or other traumas.  She was described by the 
physician as showing excellent grooming and hygiene.  

A March 2001 private psychiatric evaluation, made in conjunction 
with the Veteran's application for state disability benefits, 
contains similar findings to those recorded in the January 2001 
reports.  The Veteran again associated the increase symptoms of 
depression with the start of her taking prescription pain 
killers, and she reported a childhood history of sexual and 
physical abuse from childhood.  She did not report a history of 
inservice sexual assault or other traumas. 

A May 2001 hospital summary report shows that the Veteran was 
diagnosed with depression and PTSD.  It was noted that the 
Veteran reported she continued to have marital problems with her 
husband, and that her husband's girlfriend had been forthright in 
her wanting the Veteran's husband.  The Veteran further reported 
that she had been "secretive with her physicians about her 
problems" and she had not wanted to "complain" about having 
stress flashbacks to her pervious injury.  The Veteran did not 
report that she was experiencing symptoms that were related to 
any incident during her period of service.  

An August 2001 private treatment record from Dr. I. shows that 
the Veteran was hospitalized on a police hold after she 
threatened to kill herself with a gun.  When her husband took the 
gun from her, she made suicidal gestures with a knife. 

Ongoing clinical noted from Dr. I., dated through October 2001 
include notations that the Veteran's husband phoned the physician 
in September 2001 expressing concern that the Veteran might be 
suicidal after her support system (her brother) left the area to 
return to his home.  

An October 2001 hospital summary report shows that the Veteran 
was hospitalized for depression related to her left hand injury, 
and her recent stressors included separation from her husband, 
stress associated with co-parenting of her daughters, and 
financial stressors.  It was noted that a restraining order 
against the Veteran by her husband had been recently lifted.  The 
Veteran reported a history of mutual domestic violence between 
herself and her husband (slapping each other) in August 2001.  
The Veteran's childhood history of sexual and physical assault 
was again recorded.  She did not report a history of inservice 
sexual assault or other traumas.

The report of a December 2001 SSA psychiatric evaluation shows 
that the Veteran's depression was related to her disability 
associated with her left hand injury and her belief that she 
"has not been a good enough wife." 

An April 2002 psychological evaluation of the Veteran, her 
estranged husband, and their three children is of record.  The 
evaluation, performed for the purpose of divorce proceedings 
included acknowledgements of domestic violence, and a somewhat 
dysfunctional family.  However, no mention of sexual 
trauma/domestic violence during service was reported by any of 
the interviewees.

Subsequent VA treatment records continue to show that the Veteran 
sought treatment for psychiatric disorders, to include depression 
and PTSD.  In these treatment records, it is first recorded that 
the Veteran's PTSD was related to an in-service sexual trauma, to 
include domestic violence in her marriage.  In a June 2004 VA 
treatment record, it was noted that the Veteran "continues to 
suffer chronic PTSD symptoms secondary to significant sexual 
trauma while in the United States Navy."  The basis for that 
statement was not provided.  Additional VA outpatient treatment 
records show treatment for PTSD.  The records note the childhood 
sexual abuse by her step-father, as well as the physical and 
emotional abuse from other family members (April 2007)

Letters dated July 2004, May 2005, August 2005, and November 2008 
from the Veteran's treating VA psychiatrist, which appear to be 
the same letter, but have different date stamps, show that the 
Veteran's PTSD was related to "sexual trauma she sustained while 
on active duty."  

A June 2008 letter from the Veteran's VA license clinical social 
worker was to the effect that the Veteran's PTSD was related to 
events of sexual trauma that she experienced during her period of 
service, as described by the Veteran.  

In June 2008, the Veteran and her brother appeared and provided 
testimony before a VA decision review officer at the RO.  The 
Veteran testified that during service, while married to her 
husband, he "gave" her to other servicemen to engage in sexual 
relations while he watched.  She described other incidents of 
sexual trauma at the hands of her husband as well as her 
attempted suicides.  The Veteran's brother testified that prior 
to service, the Veteran was not the person that she was after 
service.

The record also contains statements from the Veteran's family 
members that were submitted in support of the Veteran's claim 
dated in 2008.  These statements essentially contain observations 
regarding the deterioration of the Veteran's behavior and her 
husband's abusive behavior towards the Veteran since her 
separation from her second period of service.  Each family member 
noted that after the Veteran was observed to become depressed and 
withdrawn since her last period of service.  

The record shows that the Veteran has been diagnosed with a 
variety of psychiatric disorders other than PTSD.  These 
diagnoses include major depressive disorder, anxiety disorder, 
and dysthymia.  See VA and private treatment records.  

While the Veteran has current diagnoses of psychiatric 
conditions, the preponderance of the medical evidence is against 
a finding that any psychiatric diagnosis (other than PTSD) is 
related to service. 

First and foremost, the service treatment records contain no 
evidence of psychiatric problems, complaints, or treatment during 
service.  On her examination prior to separation from both 
periods of her service, the Veteran was evaluated as 
psychiatrically normal.  While the service treatment records do 
document that the Veteran complained of insomnia and emotional 
stress in August 1986, a psychiatric problem was not shown in 
service, at separation, or for many years after separation.  

Second, seven years passed between the date of separation from 
service and the date the Veteran's psychiatric problems were 
first documented.  The first medical evidence a psychiatric 
disorder is not shown until 1998, and at that time, her 
psychiatric symptoms were associated with her disability 
associated with her left hand injury.  The Veteran's psychiatric 
problems were not associated with her periods of service until 
2004, thirteen years after her separation from service.  The 
evidentiary gap between the Veteran's active service and the 
earliest medical evidence of psychiatric disorders related to her 
service weighs heavily against the Veteran's claims on a direct 
basis.  A lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs heavily 
against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

It is noted that the record does show the Veteran reported that 
she was experiencing symptoms of depression since service.  She 
is competent to comment on her symptoms, but she does not have 
the medical training to give an etiology for these symptoms.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that a 
claimant generally is not competent to diagnose his mental 
condition; he is only competent to identify and explain the 
symptoms that he observes and experiences). 

The Veteran's statements are dated more than a decade after her 
discharge from service.  There is no evidence that is 
contemporary with service, or comes shortly after service, which 
shows the occurrence of depression or any other psychiatric 
symptoms.  Thus, although the Veteran's report of having a 
history of depression since service may be competent evidence, 
the persuasive value of this history is greatly reduced by the 
fact that there is no other indication of depression in service 
for over 10 years prior to the her recent statement that she has 
experienced symptoms since service.  

In addition to the lack of any finding of psychiatric problems 
during service, and the lack of any objective medical evidence of 
psychiatric problems for many years after service, the record 
also lacks medical evidence establishing a relationship between 
any currently diagnosed psychiatric disorder (besides the PTSD) 
and some documented aspect of the Veteran's period of active 
service.  Conversely, several of the private treatment records 
and the SSA disability benefits record link the Veteran's 
diagnosed psychiatric disorders (other than PTSD) to non-service 
related problems, such as disability associated with left hand 
injury, marital problems, parental issues, financial stress, and 
unemployment. 

In short, there is no evidence of any psychiatric disorder in 
service, or until seven years after the Veteran's service.   The 
preponderance of the evidence does not support a finding that any 
psychiatric disorder other than PTSD, is related to service.  The 
claim for service connection is not warranted.

PTSD 

Regarding the Veteran's main contention on appeal, entitlement to 
service connection for PTSD, to include due to personal assault, 
the Veteran has alleged four inservice stressor events: (1) 
sexual and physical assault by her husband; (2) sexual assault by 
another serviceman; (2) watching serviceman die in the hospital; 
and (4) being stuck with a used needle.   

To review, an award of service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice stressors 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f).  Here, the Veteran 
has a diagnosis of PTSD.  

Initially, the Board observes that the service records verify the 
occurrence of the Veteran's alleged inservice stressors 
pertaining to her duties as a nurse.  Records show that the 
Veteran was assigned to work in a naval hospital as a HM, and a 
January 1984 service treatment records confirm that she was stuck 
with a used needle and received prompt treatment.  There was no 
indication in the January 1984 medical report, or subsequent 
service treatment records, that the Veteran experienced any 
emotional anguish associated with the accidental needle stick.  
It is pertinent to note that there is no medical evidence that 
relates the Veteran's current diagnosis of PTSD with her alleged 
stressors involving her work as a HM.  

While there is evidence that corroborates the Veteran alleged 
inservice stressor regarding her work as a HM, there is, in fact, 
no competent medical evidence that shows a current diagnosis of 
PTSD related to that stressor.  Rather, the medical evidence of 
record shows that the Veteran's diagnosis of PTSD has been 
related to other stressors.  

The Board now turns back to the Veteran's assertion of PTSD 
related to inservice personal assault.  To review, service 
treatment records and the report of examination prior to 
separation show no complaints, treatment or diagnoses of a 
chronic psychiatric problem.  Neither the service personnel 
records nor the service treatment records from service document 
any in-service personal assault.  Records show that the Veteran 
was married and had children during her period of service.     

A review of the claims folder shows that the Veteran was first 
diagnosed with PTSD in January 2001 by Dr. T.  At that time, the 
Veteran's diagnosis was related to her childhood history of 
sexual and physical/emotional abuse.  Her diagnosis of PTSD was 
not related to her period of service until 2004.   Subsequent VA 
treatment records continue to show a diagnosis of PTSD linked to 
the alleged inservice sexual assault and physical abuse as well 
as the Veteran's childhood history of sexual and physical abuse.  
The Board essentially notes that the PTSD diagnosis have been 
based solely on statements from the Veteran, and that it not 
supported by evidence of a confirmed in-service stressor.  

The Court has held that a bare transcription in a medical record 
of the Veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  It is noted that since 
the Veteran's claimed stressor is not related to combat, her lay 
testimony alone is not enough to establish the occurrence of the 
alleged stressor.   See Moreau, 9 Vet. App. at 395.  A medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed inservice stressors.  Id.; Cohen, 10 Vet. App. at 
142.  

Moreover, the record shows that the Veteran has provided 
inconsistent statements regarding the source of her stressors.  
When the Veteran first sought psychiatric treatment in the late 
1990s to early 2000s, her diagnosis of PTSD was based on her 
reports of sexual and physical trauma from her childhood.  The 
Board finds it pertinent that the Veteran never reported any 
incidents of inservice assault until after she originally filed a 
claim for entitlement to service connection in June 2004.  
In light of the inconsistent accounts of the history of sexual 
and physical, the Board, however, is unable to afford the 
Veteran's statements any probative value, and in this regard, her 
statements cannot be used to support a diagnosis of PTSD based on 
inservice personal trauma. 

Therefore, the crux of the issue before the Board is whether 
there is competent evidence of record corroborating the Veteran's 
allegation that she was personally assaulted in service.  A 
corroborated inservice stressor event is an element which is 
necessary to establish entitlement to service connection for PTSD 
in this case.

Here, the evidence of record does not corroborate the Veteran's 
account of her claimed inservice stressor.  There is no 
documentation in the service records to indicate that the Veteran 
reported that she had been personally assaulted, or that she 
instigated proceedings against her alleged attacker.  Moreover, 
the Veteran's service treatment records contain no evidence that 
the Veteran sought treatment for the alleged sexual or physical 
assault itself.  There are also no private medical records 
identified by the Veteran, contemporaneous to her period of 
service that would provide corroboration of inservice personal 
assault. 

The Board has considered evidence from other sources.  As noted 
above, records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases may also be used to corroborate stressors.  The Veteran 
has stated that she did not report personal assault to military 
or civilian authorities.  It is noted that a positive pregnancy 
test was reflected in the service treatment records; however, 
there is no notation that the pregnancy was a result of sexual 
assault.  Rather, the only evidence from that same time period 
leans against a finding that Veteran was trying to become 
pregnant by her husband.  This evidence does not support the 
assertion that she was sexually assaulted by the one who fathered 
the child (her husband).  

The record does contain statements from the Veteran's family 
members, which essentially reflect the Veteran's reports of 
physical abuse by her husband.  The family members also gave 
statements indicating that the Veteran's behavior changed since 
she returned from second period of service.   These individuals 
are certainly competent to report their observations.  See Savage 
v. Gober, 10 Vet. App. 488, 496 (1997) (lay persons are competent 
to provide evidence of observable events).  Regardless, none of 
these individuals has claimed to witness any personal assault 
that took place in service, and these statements were submitted 
seventeen years following the Veteran's separation from her 
second period of active duty.  These recitations of the personal 
assault subjected on the Veteran are not as probative as the 
contemporaneous service treatment and personnel records that do 
not reflect that the Veteran was assaulted while on active duty, 
and they only account for physical abuse by her husband that 
occurred after the Veteran's separation from service.  

Another avenue by which the Veteran may corroborate her claimed 
inservice personal assault stressor is through the submission of 
evidence showing behavioral changes that may constitute credible 
evidence of the claimed stressor.  Although the list of examples 
noted in 38 C.F.R. § 3.304(f) (4) is not exhaustive, the record 
does not show a decline, or radical change, in the Veteran's 
behavior at the time of the alleged assault and throughout her 
service.  Rather, the record shows that the Veteran had 
outstanding military service throughout her periods of service, 
and that she was promoted twice.  The record does show that the 
Veteran voluntarily transferred her assignment twice, and on both 
occasion, it was specifically noted that she requested to be 
transferred to the location where her husband was stationed.  

While the August 1986 service treatment record shows that the 
Veteran sought to reduce her work hours because she felt that she 
suffered from increased emotional stress at that time, there was 
no indication in the record of what was the cause of her stress, 
and it does not show that any work schedule changes resulted from 
her request.  The record does show that the Veteran was 
discharged two months later, because her term of service had been 
completed.  It is pertinent to noted that at the time of her 
discharge in 1986, the Veteran was recommended for re-enlistment 
because of her outstanding military performance.  

Additionally, the statements contained in the post-service 
medical treatment records do not corroborate the Veteran's 
assertion of her claimed inservice stressor.  The fact that the 
Veteran's statements concerning the etiology of her PTSD were 
transcribed by health care providers as part of the history 
section of the medical reports does not turn such statements into 
competent medical evidence.  As the Court has noted, "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner, 
does not constitute 'competent medical evidence.'"  Leshore v. 
Brown, 8 Vet. App. 406, 410 (1995).  As noted previously, the 
Veteran's report and the diagnosis of PTSD does not verify the 
occurrence of a claimed in-service stressor.  While the Veteran's 
account of this history was noted in other subsequent VA 
treatment records, there is no additional medical comment from 
the medical personnel who created these records and these records 
do not serve to support or verify the Veteran's contentions.  In 
short, the Veteran's claimed stressor of an in-service personal 
assault is not verified by any of the records on file.  

The Board notes that the diagnoses of PTSD related to an 
inservice personal assault, are provided by VA medical providers 
who did not have access to the Veteran's claims folder prior to 
writing their reports.  Even if they did have an opportunity to 
review the record, it is clear that the record does not contain 
evidence to verify that a personal assault occurred.  Medical 
providers diagnosing PTSD due to inservice personal assault could 
only do so by relying on the Veteran's uncorroborated report of 
an in-service personal assault.  Since the diagnoses of PTSD and 
all opinions supporting a relationship to service are not based 
on a confirmed inservice stressor, they are of little probative 
value.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, 
they are mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  It is noted that an award for service connection 
cannot be based upon mere speculation.  See 38 C.F.R. § 3.102.  

Moreover, the Veteran's reported history of personal assault has 
been inconsistent, and none of the subsequent VA medical 
providers have considered the Veteran's early reports of 
childhood sexual and physical abuse when determining the etiology 
of the Veteran's PTSD.

Finally, the Board notes that a number of medical records show a 
diagnosis of PTSD related to stressor events that have nothing to 
do with her period of service.  These post-service stressors 
include the following:  inability to work because of 1994 left 
hand injury; marital problems; parenting issues; and financial 
stress.  The fact that all these diagnoses relate PTSD to more 
recent stressor events, casts into doubt the diagnoses of PTSD 
with a recent onset due to unverified accounts of personal 
assault approximately 10 years earlier.   

In sum, in order to award service connection for PTSD the 
evidence must show that the diagnosis of PTSD is related to an 
actual inservice stressor event.  38 C.F.R. §3.304 (f).  The 
Veteran's current diagnosis of PTSD has not been related to a 
verified inservice stressor event.  Although the Veteran has a 
diagnosis of PTSD, which some of her treating physician relate to 
her claimed inservice stressor, the evidence of record is 
insufficient to confirm that the claimed stressor, on which the 
PTSD diagnosis is based, did occur.  Without adequate evidence to 
corroborate the claimed noncombat stressor, service connection 
for PTSD is not warranted.  

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for psychiatric disorder, including PTSD, has 
been received, the Veteran's previously-denied claim is reopened.

Entitlement to service connection for psychiatric disorder, to 
include PTSD, is denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


